         Case 1:19-cv-01133-GHW Document 1 Filed 02/06/19 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DEMOS P. DEMOPOULOS, VICTOR
CASTELLANO, VINCENT THEURER, and
JEFF HAMMOND, as Trustees and Fiduciaries of
the LOCAL 553 PENSION FUND;

                             Plaintiffs,

                v.

F&B FUEL OIL CO. INC.,

                             Defendant.



                                           COMPLAINT

              The Trustees and Fiduciaries (“Plaintiffs” or the “Trustees”) of the Local 553

Pension Fund (the "Pension Fund" or "Fund"), by their attorneys, Friedman & Anspach,

complaining of F&B Fuel Oil Co. Inc., ("Defendant"), allege as follows:

                                       INTRODUCTION

              1.      Plaintiffs seek to recover withdrawal liability pursuant to the Employee

Retirement Income Security Act of 1974, as amended by the Multiemployer Pension Plan

Amendments Act of 1980, 29 U.S.C. §§ 1001-1461 (“ERISA”), and the trust agreement

governing the Fund (the "Trust Agreement").

                                JURISDICTION AND VENUE

              2.      This Court has jurisdiction over this matter pursuant to Sections 502(e),

502(f) and 4301(c) of ERISA, 29 U.S.C. §§ 1132(e), 1132(f), 1451(c).




                                                1
            Case 1:19-cv-01133-GHW Document 1 Filed 02/06/19 Page 2 of 5



               3.     Venue lies in this District pursuant to Sections 502(e)(2) and 4301(d) of

ERISA, 29 U.S.C. §§ 1132(e)(2) and 1451(d), because the Defendant is located within the

District.

                                           PARTIES

               4.     The Fund is an employee benefit plan within the meaning of Section 3(3)

of ERISA, 29 U.S.C. § 1002(3). It was established pursuant to the terms of various collective

bargaining agreements between Local 553, I.B.T., which is a labor organization representing

employees in an industry affecting commerce, and various employers who are required to make

contributions to the Fund on behalf of their employees covered by the collective bargaining

agreements. The Fund provides various pension benefits to covered employees, retirees, and

their dependents. The Fund is operated pursuant to the terms of the Trust Agreement.

               5.     The Fund's principal office is located at 265 West 14th Street, Suite #315,

New York, New York 10011.

               6.     The Trustees are the “plan sponsor” within the meaning of Section

3(16)(B)(iii) of ERISA, 29 U.S.C. § 1002(16)(B)(iii). The Trustees are fiduciaries of the Fund,

as defined by Section 3(21)(A) of ERISA, 29 U.S.C. § 1002(21)(A).

               7.     Defendant is a New York corporation that maintains and/or maintained its

principal place of business at 10 Ludlow Street, Yonkers, NY 10705.

                                 WITHDRAWAL LIABILITY

               8.     Plaintiffs repeat and re-allege the allegations contained in paragraphs 1

through 7.

               9.     At all relevant times, Defendant was a party to and bound by a series of

collective bargaining agreements with Local 553, I.B.T. Pursuant to these agreements,



                                                2
         Case 1:19-cv-01133-GHW Document 1 Filed 02/06/19 Page 3 of 5



Defendant was obligated to pay and in fact did pay contributions to the Fund on behalf of

employees covered by said agreements, and was bound to the terms of the Trust Agreement

governing the Fund.

               10.     According to the Fund’s records, Defendant permanently ceased to have

an obligation to contribute to the Fund as of July 26, 2017. Pursuant to ERISA § 4203(a), 29

U.S.C. § 1383(a), and Art. VI § 5(d) and Amendment No. 4 of the Trust Agreement, such

permanent cessation of Defendant's obligation to contribute to the Fund constitutes “complete

withdrawal” from the Fund.

               11.     Pursuant to ERISA § 4201, 29 U.S.C. § 1381, Defendant is obligated to

pay withdrawal liability to the Fund for its proportionate share of the Fund’s unfunded vested

benefits. In accordance with ERISA § 4211, 29 U.S.C. § 1391, and the applicable provisions of

the Trust Agreement, the Fund has calculated Defendant's withdrawal liability to be

$255,248.00.

               12.     By letter dated November 16, 2017, (attached hereto as "Exhibit A"), in

accordance with ERISA § 4219(b)(1), 29 U.S.C. § 1399(b)(1), the Fund sent Defendant a written

demand for payment of its withdrawal liability, including a payment schedule, according to

which Defendant was obligated to pay 206 monthly payments of $2,064.47 commencing

December 1, 2017, plus a final payment of $1,669.42.

               13.     Defendant did not contest the Trustees’ finding that it had withdrawn from

the Fund nor did it challenge the Fund’s withdrawal liability assessment.

               14.     Defendant failed to make the initial monthly payment of $2,064.47 due on

December 1, 2017. To date, Defendant has not made the initial monthly payment or any

subsequent payments.



                                                3
          Case 1:19-cv-01133-GHW Document 1 Filed 02/06/19 Page 4 of 5



               15.     By letter dated March 23, 2018, the Trustees notified Defendant of its

failure to make its withdrawal liability payments, and informed it that it had sixty (60) days to

cure its default and make its withdrawal liability payments.

               16.     Defendant did not cure its failure to make monthly withdrawal liability

payments. Thus, by failing to make its monthly withdrawal liability payments within sixty (60)

days of receiving notice of such failure, Defendant defaulted on its withdrawal liability

obligations to the Fund under the provisions of ERISA Section 4219(c)(5)(A), 29 U.S.C. §

1399(c)(5)(A), and the Trust Agreement Art. VI 5(d) and Amendment No. 4. The entire

outstanding balance of its withdrawal liability ($255,248.00), plus interest at a rate equal to 18%

per annum running from December 1, 2017, the date the first payment was due, is therefore due

and owing pursuant to ERISA Sections 515 and 4219(c)(5), 29 U.S.C. §§ 1145, 1399(c)(5), and

Article VI(5)(d)(2) and (3) and Amendment No. 4 of the Trust Agreement.

               17.     In accordance with ERISA Sections 502(g)(2)(B) and 4301(b), 29 U.S.C.

§§ 1132(g)(2)(B) and 1451(b), and 29 C.F.R. § 4219.32, and Art. VI (5)(d)(2) and Amendment

No. 4, the Fund is entitled to receive interest at the rate of eighteen percent (18%) per annum on

delinquent withdrawal liability payments from the date due to the date the delinquency is paid.

               18.     In accordance with ERISA Sections 502(g)(2)(C)-(D) and 4301(b), 29

U.S.C. §§ 1132(g)(2)(C)-(D) and 1451(b) and Art. VI(5)(e) and Amendment No. 4 of the Trust

Agreement, Defendant is obligated to pay the greater of liquidated damages in the form of

twenty percent (20%) of the unpaid amount due and owing, or additional interest in the amount

set forth above, plus costs and attorneys’ fees.

PRAYER FOR RELIEF




                                                   4
            Case 1:19-cv-01133-GHW Document 1 Filed 02/06/19 Page 5 of 5



                  WHEREFORE, Plaintiffs respectfully pray for judgment against Defendant for

withdrawal liability in a total amount of $255,248.00 pursuant to ERISA Section 4219(c)(5),

29 U.S.C. § 1399(c)(5), and ERISA Section 515, 29 U.S.C. § 1145; plus interest at the rate of

eighteen percent (18%) per annum from the date due until the date on which judgment is entered,

plus the greater of liquidated damages in the amount of twenty percent (20%) of its outstanding

withdrawal liability, or additional interest in an amount equal to the interest described above;

plus attorneys’ fees and costs; plus such other relief as the Court deems appropriate.


Dated: February 6, 2019
       New York, New York

                                                          /s/
                                                      Erin V. McGee (EM-3947)

                                                      FRIEDMAN & ANSPACH
                                                      1500 Broadway, Suite 2300
                                                      New York, New York 10036
                                                      (212) 354-4500
                                                      emcgee@friedmananspach.com

                                                      Attorneys for Plaintiffs




4824-1526-5159, v. 1




                                                 5
